311 U.S. 272 (1940)
HELVERING, COMMISSIONER OF INTERNAL REVENUE,
v.
PAN-AMERICAN LIFE INSURANCE CO.
No. 264.
Supreme Court of United States.
Argued November 19, 1940.
Decided December 9, 1940.
CERTIORARI TO THE CIRCUIT COURT OF APPEALS FOR THE FIFTH CIRCUIT.
Mr. Arnold Raum, with whom Solicitor General Biddle, Assistant Attorney General Clark, and Messrs. *273 Sewall Key and Edward H. Horton were on the brief, for petitioner.
Mr. Eugene J. McGivney for respondent.
MR. JUSTICE BLACK delivered the opinion of the Court.
This case involves respondent's income tax for the tax year 1933. It is in all respects governed by our decision in Helvering v. Oregon Mutual Life Ins. Co., ante, p. 267, and on the authority of that case the decision below is
Affirmed.